Name: Council Decision (CFSP) 2018/299 of 26 February 2018 promoting the European network of independent non-proliferation and disarmament think tanks in support of the implementation of the EU Strategy against proliferation of weapons of mass destruction
 Type: Decision
 Subject Matter: international security;  cooperation policy;  defence;  European construction
 Date Published: 2018-02-28

 28.2.2018 EN Official Journal of the European Union L 56/46 COUNCIL DECISION (CFSP) 2018/299 of 26 February 2018 promoting the European network of independent non-proliferation and disarmament think tanks in support of the implementation of the EU Strategy against proliferation of weapons of mass destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Whereas: (1) On 12 December 2003 the European Council adopted the EU Strategy against proliferation of weapons of mass destruction (the EU WMD Non-proliferation Strategy), Chapter III of which contains a list of measures that need to be taken both within the Union and in third countries to combat such proliferation. (2) The Union is actively implementing the EU WMD Non-proliferation Strategy and giving effect to the measures listed in Chapter III thereof, such as developing the necessary structures within the Union. (3) On 8 December 2008 the Council adopted its conclusions and a document entitled New lines for action by the European Union in combating the proliferation of weapons of mass destruction and their delivery systems (the New Lines for Action), which states that the proliferation of weapons of mass destruction (WMD) continues to constitute one of the greatest security challenges and that non-proliferation policy constitutes an essential part of the common foreign and security policy (CFSP). (4) In the New Lines for Action, the Council calls on competent Council formations and bodies, the Commission, other institutions and Member States to give a concrete follow-up to that document. (5) In the New Lines for Action, the Council underlines that action by the Union to prevent proliferation could benefit from the support provided by a non-governmental non-proliferation network, bringing together foreign-policy institutions and research centres specialising in the Union's strategic areas while building on useful networks which already exist. Such a network could be extended to institutions in third countries with which the Union is conducting specific dialogues in connection with non-proliferation. (6) On 15 and 16 December 2005 the European Council adopted the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition (the EU SALW Strategy), which sets the guidelines for action by the Union in the field of small arms and light weapons (SALW). The EU SALW Strategy states that the illicit accumulation and trafficking of SALW and their ammunition pose a serious threat to international peace and security. (7) The EU SALW Strategy identifies among its objectives the need to foster effective multilateralism so as to forge mechanisms, whether international, regional or within the Union and its Member States, for countering the supply and destabilising spread of SALW and their ammunition. (8) On 26 July 2010 the Council adopted Decision 2010/430/CFSP (1), which established the European network of independent non-proliferation think tanks and provided that the technical implementation of that Decision is to be carried out by the EU Non-Proliferation Consortium (the Consortium). (9) The choice of the Consortium as sole beneficiary of a grant in this case is justified because of the will of the Union, as supported by the Member States, to continue its fruitful cooperation with the European network of independent non-proliferation think tanks, which is contributing to the creation of a common European culture with regard to non-proliferation and disarmament, as well as helping the Union to develop and shape its policies in those areas and increase Union visibility. The very nature of the Consortium, which owes its existence to the Union and depends entirely on Union support, makes 100 % financing necessary in this case. The Consortium has no independent financial resources or legal authority to raise other funds. Moreover, the Consortium has established, beyond the four managing think tanks, a network bringing together more than 70 think tanks and research centres combining almost the entire non-governmental expertise on non-proliferation and disarmament in the Union. (10) On 10 March 2014 the Council adopted Decision 2014/129/CFSP (2), which extended for 3 years the Union's continued promotion and financial support of the activities of the European network of independent non-proliferation think tanks and entrusted the Consortium with the technical implementation of that Decision. (11) On 3 April 2017 the Council adopted Decision (CFSP) 2017/632 (3), which provides for the extension of the duration of Decision 2014/129/CFSP in order to allow for the continued implementation of the activities until 2 July 2017. (12) On 4 July 2017 the Council adopted Decision (CFSP) 2017/1195 (4), extending the implementation period of Decision 2014/129/CFSP from 3 July until 31 December 2017 to allow for the organisation of one major annual conference on non-proliferation and disarmament in 2017 as well as for the continued maintenance and updating of the internet platform of the Consortium. (13) The names of the European network of independent non-proliferation think tanks and the Consortium will be adjusted to include disarmament in line with the recommendations laid down in the European Parliament resolution of 27 October 2016 on nuclear security and non-proliferation, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of contributing to the enhanced implementation of the EU WMD Non-proliferation Strategy, which is based on the principles of effective multilateralism, prevention and cooperation with third countries, the continued promotion and support of the activities of the European network of independent non-proliferation and disarmament think tanks is hereby extended for 42 months in order to further the following objectives: (a) to encourage political and security-related dialogue and long-term discussion of measures to combat the proliferation of WMD and their delivery systems within civil societies and, in particular, among experts, researchers and academics; (b) to provide those participating in the relevant preparatory bodies of the Council with the opportunity to consult the network on issues related to non-proliferation and disarmament and to enable the representatives of Member States to participate in the network's meetings; (c) to constitute a useful stepping stone for non-proliferation and disarmament action by the Union and the international community, in particular by providing reports and/or recommendations to the representatives of the High Representative of the Union for Foreign Affairs and Security Policy (the HR); (d) to contribute to enhancing third countries' awareness of proliferation and disarmament challenges and of the need to work in cooperation with the Union and in the context of multilateral fora, in particular the United Nations, to prevent, deter, halt and, where possible, eliminate proliferation programmes of worldwide concern; (e) to contribute to the development of expertise and institutional capacity in non-proliferation and disarmament matters in think tanks and governments in the Union and third countries. 2. In the light of the EU SALW Strategy, the scope of activities of the European network of independent non-proliferation and disarmament think tanks shall not be limited to addressing questions related to the threats posed by the proliferation of WMD and their delivery systems, but shall also cover issues related to conventional weapons, including SALW. The inclusion of conventional weapons issues in the field of activity of the network will offer an outstanding tool for dialogue and recommendation on action of the Union in this area within the framework of the implementation of the EU SALW Strategy and the Union's policy on conventional weapons. 3. The projects to be supported by the Union shall cover the following specific activities: (a) providing means for the holding of major annual conferences with third countries and civil society on non-proliferation and disarmament to discuss and identify further measures to combat the proliferation of WMD and their delivery systems and interrelated disarmament objectives, as well as to address challenges related to conventional weapons, including countering the illicit trade and excessive accumulation of SALW and their ammunition. The conferences will also promote internationally the EU WMD Non-proliferation Strategy and the EU SALW Strategy, and the role, in this field, of Union institutions and think tanks in the Union, with a view to raising the visibility of Union policies in this area and submitting reports and/or recommendations to the representatives of the HR; (b) providing means for the organisation of annual consultative meetings between representatives of Union institutions, representatives of Member States and academic experts to exchange views on major issues and critical developments in the fields of disarmament, non-proliferation and arms export control with a view to submitting reports and/or recommendations to the representatives of the HR; (c) providing means for the organisation of up to nine ad-hoc seminars for experts and practitioners on the full range of non-proliferation and disarmament issues, covering both unconventional and conventional arms, with a view to submitting reports and/or recommendations to the representatives of the HR; (d) providing means for the preparation and publication of up to 20 policy papers covering topics under the mandate of the Consortium and putting forward political and/or operational policy options; (e) providing means for the continued management and further development of a help-desk facility within the Consortium to provide ad-hoc expertise on questions related to the full range of non-proliferation and disarmament issues, covering both unconventional and conventional arms, for responses within a 2- to 3-week timeframe, including the preparation of up to 18 expert papers; (f) providing means for continued awareness-raising, education and development of expertise and institutional capacity in the area of non-proliferation and disarmament in think tanks and governments in the Union and third countries through:  the maintenance and further development of an e-learning course covering all relevant aspects of non-proliferation and disarmament,  the setting-up of up to 36 non-proliferation and disarmament internships for graduate students or young diplomats from the Union and third countries,  the organisation of annual Brussels study visits for the participants in the UN Programme of Fellowships on Disarmament in order to promote and raise the visibility of Union policies in the fields of non-proliferation, disarmament and arms export control,  the development of a pilot training course to raise awareness of proliferation risks, including those stemming from science and technology developments, among graduate and post-graduate students of the natural sciences; (g) providing means for further maintaining, managing and developing an internet platform and related social networks to facilitate contacts, provide a unique forum for European disarmament and non-proliferation research, promote the European network of independent non-proliferation and disarmament think tanks, reach out to the global non-proliferation and disarmament community and promote the educational offers of the Consortium both with respect to on-site training courses and e-learning. A detailed description of the projects is set out in the Annex. Article 2 1. The HR shall be responsible for the implementation of this Decision. 2. Technical implementation of the projects covering the activities referred to in Article 1(3) shall be carried out by the Consortium, based on the Fondation pour la recherche stratÃ ©gique (FRS), the Peace Research Institute Frankfurt (HSFK/PRIF), the International Institute for Strategic Studies (IISS), the Stockholm International Peace Research Institute (SIPRI), the International Affairs Institute (IAI) in Rome and the Vienna Center for Disarmament and Non-Proliferation (VCDNP). The Consortium shall perform this task under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with the Consortium. 3. Member States and the European External Action Service (EEAS) shall propose priorities and topics of specific interest for assessment in the Consortium's research programmes, to be addressed in working documents and seminars, in accordance with the policies of the Union. Article 3 1. The financial reference amount for the implementation of the projects covering the activities referred to in Article 1(3) shall be EUR 4 507 004,70. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the Consortium. The agreement shall stipulate that the Consortium is to ensure visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the Consortium. Those reports shall form the basis for the evaluation carried out by the Council. 2. The Commission shall report on the financial aspects of the projects referred to in Article 1(3). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 42 months after the date of conclusion of the financing agreement referred to in Article 3(3). However, it shall expire 6 months after its entry into force if that financing agreement has not been concluded by that time. Done at Brussels, 26 February 2018. For the Council The President F. MOGHERINI (1) Council Decision 2010/430/CFSP of 26 July 2010 establishing a European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 202, 4.8.2010, p. 5). (2) Council Decision 2014/129/CFSP of 10 March 2014 promoting the European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 71, 12.3.2014, p. 3). (3) Council Decision (CFSP) 2017/632 of 3 April 2017 amending Decision 2014/129/CFSP promoting the European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 90, 4.4.2017, p. 10). (4) Council Decision (CFSP) 2017/1195 of 4 July 2017 amending Decision 2014/129/CFSP promoting the European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 172, 5.7.2017, p. 14). ANNEX THE EUROPEAN NETWORK OF INDEPENDENT NON-PROLIFERATION AND DISARMAMENT THINK TANKS IN SUPPORT OF THE IMPLEMENTATION OF THE EU STRATEGY AGAINST PROLIFERATION OF WEAPONS OF MASS DESTRUCTION (EU WMD NON-PROLIFERATION STRATEGY) 1. Objectives The objective of this Decision is to further implement the new lines for action by the European Union in combating the proliferation of weapons of mass destruction and their delivery systems (the New Lines for Action), laid down in the Council Conclusions of 8 December 2008, as an elaboration of the 2003 EU WMD Non-proliferation Strategy. According to the New Lines for Action, the Union could benefit from the support provided by a network of non-governmental non-proliferation think tanks in its fight against the proliferation of WMD. The network should bring together foreign policy institutions and research centres specialising in the Union's strategic areas. Such a network could be extended to institutions in third countries with which the Union is conducting specific dialogues in connection with disarmament and non-proliferation. This network of independent non-proliferation and disarmament think tanks (the Network) would continue to encourage political and security-related dialogue and the long-term discussion of measures to combat the proliferation of WMD and their delivery systems and the interrelated issues of disarmament within civil societies, and more particularly among experts, researchers and academics. The work of the Network is extended to issues related to conventional weapons, including SALW, with a special emphasis on measures to ensure the continuous implementation of the EU SALW Strategy. The Network will help to provide fresh ideas on the Union's actions related to conventional weapons, including the illicit trade and excessive accumulation of SALW and their ammunition. This includes not only the reactive dimension of security issues, but also its preventive dimension. Preventing the illegal and unregulated trade of conventional weapons, including SALW, has been recognised as a priority of the Union within the framework of the Arms Trade Treaty (ATT). The Network shall also address all aspects of export control linked to WMD or conventional weapons, including dual use goods, as well as space security issues. The Network aims at enhancing the awareness of third countries of challenges related to WMD and conventional weapons proliferation, including the illicit trade and excessive accumulation of SALW and their ammunition, through publications, meetings, conferences, and dedicated education and outreach projects. It aims furthermore at raising awareness of the need to work in cooperation with the Union and in the context of multilateral fora, in particular the United Nations, in order to prevent, deter, halt and where possible, eliminate proliferation programmes of concern worldwide and the illicit trade and excessive accumulation of SALW and their ammunition. The Union wishes to support this Network as follows:  through organising three major annual conferences and  as a side-event  next generation workshops, with a view to submitting reports and/or recommendations to the representatives of the High Representative of the Union for Foreign Affairs and Security Policy (the HR),  through organising three consultative meetings between representatives of Union institutions, representatives of Member States and academic experts to exchange views on major issues and critical developments in the fields of disarmament, non-proliferation and arms export control with a view to submitting reports and/or recommendations to the representatives of the HR,  through the organisation of up to nine ad-hoc seminars for experts and practitioners on the full range of non-proliferation and disarmament issues covering both unconventional and conventional arms, with a view to submitting reports and/or recommendations to the representatives of the HR,  through the preparation and publication of up to 20 policy papers, which will cover topics under the mandate of the Consortium and put forward political and/or operational policy options,  through continued management and further development of a help-desk facility within the Consortium, to provide ad-hoc expertise on questions related to the full range of non-proliferation and disarmament issues covering both unconventional and conventional arms, for responses within a 2- to 3-week time frame, including the preparation of up to 18 expert papers,  through the maintenance and further development of an e-learning course covering all relevant aspects of non-proliferation and disarmament,  through the setting-up of up to 36 non-proliferation and disarmament internships for graduate students or young diplomats from the Union and third countries,  through the organisation of annual Brussels study visits for the participants in the UN Programme of Fellowships on Disarmament in order to promote and raise the visibility of Union policies in the fields of non-proliferation, disarmament and arms export control,  through the development of a pilot training course to raise awareness of proliferation risks, including these stemming from science and technology developments, among graduate and post-graduate students of the natural sciences,  through further maintaining, managing and developing an internet platform and related social networks to facilitate contacts, provide a unique forum for European disarmament and non-proliferation research, promote the Network, reach out to the global non-proliferation and disarmament community and promote the educational offers of the Consortium both with respect to on-site training courses and e-learning. 2. Organisation of the network The Network is open to all relevant think tanks and research institutes from the Union and associated states and is fully respectful of the diversity of opinion within the Union. It will be involved in all activities of the Consortium to the highest possible extent, in order to grant its members ownership and visibility. The Network will continue to promote contacts within the European non-proliferation and disarmament research community, and especially reach out to natural scientists working in the field of CBRN security. It will continue to facilitate contacts between non-governmental experts, Member States' representatives and the institutions of the Union. The Network will stand ready to engage with non-governmental actors from third countries in line with the EU WMD Non-proliferation and SALW Strategies. The Network's mandate covers non-proliferation of WMD, their delivery systems, disarmament, and issues related to conventional weapons, including SALW, as well as arms export control and space security. The participants in relevant preparatory bodies of the Council (such as CONOP/CODUN and COARM) will be able to consult the Network on issues related to disarmament and non-proliferation of non-conventional and conventional weapons, including SALW, and its representatives may attend the Network's meetings. The Network's meetings may be organised back to back with the working group meetings, if feasible. The Network will continue to be led by the EU Non-Proliferation Consortium, which has been formed by the FRS, HSFK/PRIF, the IISS, SIPRI, the IAI and the VCDNP, and which will be entrusted with the management of the projects, in close cooperation with the representatives of the HR. The Consortium, in consultation with the representatives of the HR and Member States, will invite participants who have expertise in non-proliferation and disarmament policies of WMD and conventional weapons to expert seminars and annual major conferences and to share their publications and activities on the dedicated website. The Consortium will also contribute to the competence development on non-proliferation and disarmament affairs of both officials and scholars within the Union and beyond. 3. Description of the projects 3.1. Project 1: Organisation of an annual major conference with a report and/or recommendations 3.1.1. Purpose of the project The annual major non-proliferation and disarmament conferences, with the participation of governmental experts and independent think tanks and other specialists from academia from the Union and associated states as well as third countries, will discuss and identify further measures to combat the proliferation of WMD and their delivery systems and interrelated disarmament objectives, as well as address challenges related to conventional weapons, including countering the illicit trade and excessive accumulation of SALW and their ammunition. As the flagship event of the project, the annual conference will continue to enhance awareness of the EU WMD Non-proliferation and SALW Strategies and the New Lines for Action and associated implementation efforts by the institutions. The annual conferences will also serve to foster the role and cohesion of European think tanks specialising in fields related to non-proliferation and disarmament and will help to enhance capacity in these and other institutions, including in areas of the world without great depth of expertise in disarmament and non-proliferation. The annual conferences and any preparatory meetings will address issues related to disarmament and non-proliferation that are of topical relevance to the work of the European External Action Service (EEAS). Based on these discussions and other work overseen by the Consortium, policy-oriented reports will be produced together with a set of action-oriented recommendations to the representatives of the HR. The report will be disseminated to the relevant institutions of the Union and the Member States and made available online. 3.1.2. Results of the project:  maintain a major European-led international non-proliferation and disarmament conference that will continue to be the key venue for promoting strategic discussion of measures to combat the proliferation of WMD and their delivery systems and interrelated disarmament objectives to address challenges related to conventional weapons, including countering the illicit trade and excessive accumulation of SALW and their ammunition,  increase the visibility and awareness of Union policies in the field of WMD and SALW non-proliferation and in the field of chemical, biological, radiological or nuclear (CBRN) action among the government officials, academia and civil society of third countries,  promote the role and cohesion of the Network and the Union's role in this field, and build up non-proliferation expertise in countries where it is insufficient, including in third countries,  submit policy-oriented reports and/or action-oriented recommendations that would enhance the implementation of the EU WMD Non-proliferation and SALW Strategies and constitute a useful stepping stone for non-proliferation and conventional weapons-related action by the Union and the international community,  increase the awareness and knowledge of the institutions of the Union, of Member States, civil society and third countries about threats related to WMD and their means of delivery, allowing them to improve anticipation. 3.1.3. Description of the project The project provides for the organisation of three annual major conferences, with preparatory meetings as necessary, and the preparation of associated reports and/or recommendations:  a yearly conference of 1,5 days held in Brussels, with the participation of up to 300 experts from think tanks and academia and governments from the Union and associated states and third countries, specialised in non-proliferation, disarmament, arms control and conventional weapons issues, including SALW,  attention to development of next generation specialists, including from countries outside Europe and North America, who will be invited to an extra day before or after the conference for specialised training and exposure to relevant Union institutions,  policy-oriented reports and/or action-oriented recommendations that would boost the implementation of the EU WMD and SALW Strategies. 3.2. Project 2: Organisation of annual Union consultative meetings 3.2.1. Purpose of the project The project provides for the organisation of three annual consultative meetings with the preparation of associated reports and/or recommendations. The seminars should address both short- and mid-term challenges for the Union in the fields of non-proliferation and disarmament, in particular WMD and their delivery vehicles, conventional weapons including SALW, new types of weapons and delivery systems. They should also provide an opportunity for Union decision-makers to focus on longer-range challenges and trends in the field of non-proliferation and disarmament as well as of other relevant issues which go beyond their ordinary day-to-day business. The consultative meetings will also serve to strengthen the cohesion of European think tanks specialising in fields related to non-proliferation and disarmament and will help to enhance capacity in these fields, especially in those regions of the Union where disarmament and non-proliferation expertise is improvable. 3.2.2. Results of the project:  exchange of information and analysis regarding current proliferation trends among policy practitioners and academic experts from the Member States, as well as specialised staff from the EEAS and institutions of the Union,  discussion on the best ways and means to implement Union policies against proliferation,  provide constructive feedback to the Union on its strategies against the proliferation of WMD and SALW by independent Union think tanks, and suggestions from practitioners to the think tanks on most policy-relevant topics for further research,  identify relevant issues in the field of non-proliferation and disarmament for policy-oriented reports,  produce policy-oriented reports together with a set of action-oriented recommendations to the representatives of the HR. 3.2.3. Description of the project The project provides for the organisation of three annual consultative meetings with the preparation of associated reports and/or recommendations. The agenda of these events shall be prepared in close cooperation with the Council's CFSP working groups in the fields of non-proliferation and disarmament (CODUN/CONOP) and arms export control (COARM). The meetings should address both short- and mid-term challenges for the Union in the fields of non-proliferation and disarmament in the following weapon categories: WMD and their delivery vehicles, conventional weapons, including SALW, new types of weapons and delivery systems. The annual consultative meetings shall last 1,5 days and allow for the participation of up to 100 individuals from Union think tanks, Member States and Union institutions, specialised in non-proliferation and conventional weapons issues, including SALW. These seminars should serve mainly a consultative purpose between the Union non-proliferation and disarmament think tanks, the Union and its Member States. The annual consultative meetings should be held in Brussels. 3.3. Project 3: Organisation of ad-hoc seminars 3.3.1. Purpose of the project The project provides for the organisation of up to nine ad hoc expert seminars with the preparation of associated reports and/or recommendations. These seminars should, in particular, serve a consultative purpose between the Union non-proliferation think tanks, the Union and its Member States, on an ad hoc basis, in order to address salient events and Union policy options, as well as provide an opportunity for the Union think tanks, Member States and Union institutions to reach out to target audiences inside and outside the Union. 3.3.2. Results of the project  Exchange of information and analysis regarding current proliferation trends among policy practitioners and academic experts from the Member States, as well as specialised staff from the EEAS and institutions of the Union.  Discussion on the best ways and means to implement Union policies against proliferation.  Provide constructive feedback to the Union on its strategies against the proliferation of WMD and SALW by independent Union think tanks, and suggestions from practitioners to the think tanks on most policy-relevant topics for further research.  Identify relevant issues in the field of non-proliferation and disarmament for policy-oriented reports.  Produce policy-oriented reports together with a set of action-oriented recommendations to the representatives of the HR. These reports will be disseminated to the relevant institutions of the Union and the Member States. 3.3.3. Description of the project The project provides for the organisation of up to nine ad hoc expert seminars with the preparation of associated reports and/or recommendations. The ad hoc seminars shall last up to 2 days and allow for the participation of up to 45 individuals, to be determined on a case-by-case basis. 3.4. Project 4: Publications 3.4.1. Purpose of the project:  to provide information and analysis on topics related to non-proliferation of WMD, their delivery systems, conventional arms, including SALW, and disarmament that feed a political and security-related dialogue on these issues, primarily by experts, researchers and academics,  to provide a resource that the participants in the relevant preparatory bodies of the Council can use to inform their discussion of Union non-proliferation, arms control and disarmament policy and practice,  to provide ideas, information and analysis that can assist in the development of non-proliferation, arms control and disarmament actions at Union level. 3.4.2. Results of the project:  enhanced political and security-related dialogue on measures to combat the proliferation of WMD and their delivery systems, arms control and disarmament, primarily by experts, researchers and academics,  increased awareness, knowledge and understanding within civil society, particularly the broader Union network of independent non-proliferation think tanks, and governments of issues related to Union non-proliferation, arms control and disarmament policies,  political and/or operational policy options provided to the HR, the Union's institutions and the Member States,  development of non-proliferation, arms control and disarmament actions at Union level assisted through ideas, information and analysis. 3.4.3. Description of the project The project provides for the preparation and publication of up to 20 policy papers. The policy papers will be prepared or commissioned by the Consortium and do not necessarily represent the views of the Union's institutions or the Member States. The policy papers will cover the topics under the mandate of the Consortium. Every paper will frame political and/or operational policy options. All policy papers will be published on the website of the Consortium. 3.5. Project 5: Managing and further developing the help-desk facility 3.5.1. Purpose of the project The continued management and further development of the help-desk facility within the Consortium, to provide ad-hoc expertise in relation to questions related to the full range of non-proliferation and disarmament issues, covering both unconventional and conventional arms, will inform and facilitate the shaping of Union policy action in relation to specific and urgent topics. 3.5.2. Results of the project:  manage ad-hoc research requests, with responses within a 2- to 3-week time frame, on specific issues requested by the EEAS,  promote ad-hoc topic-specific dialogue between the Consortium think tanks and the EEAS,  thus strengthen the knowledge basis for evolving discussions on non-proliferation issues in the Union,  allow the EEAS comprehensive access to the expertise and research-dedicated resources of the Consortium for short-time and occasional requests. 3.5.3. Description of the project The project will provide the EEAS and the relevant Council working groups with up to 18 5-to-10-page expert papers on current non-proliferation and disarmament issues within 2 to 3 weeks of being requested by the EEAS. The papers will be based on a review of existing academic literature and primary documents (not original research). Potential topics in light of the international agenda, forthcoming Union events and Union policy documents will be identified through discussions with the EEAS. The EEAS can request this function (a) through a paper; and/or (b) through a briefing to CONOP or COARM; and/or (c) in form of remote expert input when urgent advice is required. 3.6. Project 6: E-learning 3.6.1. Purpose of the project:  to build capacity in the next generation of scholars and practitioners in the fields of non-proliferation and disarmament,  to enhance the in-depth knowledge of Union non-proliferation and disarmament policies across the Union and in third countries,  to contribute to global initiatives aimed at advancing non-proliferation and disarmament education,  to renew and expand the expertise on WMD and SALW issues within the Union and in partner countries,  to provide the institutions of the Union, the Member States and the European think-tank network with tailored and updated knowledge on the whole spectrum of non-conventional and conventional arms control. 3.6.2. Results of the project:  maintenance and optimisation of a complete e-learning course covering all relevant aspects of non-proliferation and disarmament,  outreach and assistance to educators and trainers to use the Union non-proliferation and disarmament educational resources,  support for integration of the Union e-learning resources into university master's programmes,  combination of e-learning and classroom training for Consortium-designed proliferation awareness training (blended learning),  increased in-depth knowledge of Union non-proliferation and disarmament policies across the Union and in third countries,  provision of a constantly updated open educational resource for all stakeholders involved in non-proliferation research and programming,  development of further online content to improve course syllabus and to provide critical supportive knowledge for non-proliferation practitioners and scholars. 3.6.3. Description of the project The project will focus on the worldwide dissemination and use of the e-learning tool, which was developed under Decision 2014/129/CFSP. For this purpose the user-friendliness of the e-learning site and the associated Certificate Section will be enhanced continuously, based on participant feedback and on the evaluation of user behaviour through various statistical tools. Special attention will be devoted to the upgrade of the e-learning offer for users with visual or hearing impairments, in order to facilitate the barrier-free usage of the course and allow for a maximum of potential participants. Also, the intelligibility of the whole course will be enhanced through a comprehensive language review provided by specialised English native speakers. All 15 Learning Units will be updated in order to provide students with the most actual facts and figures. Outreach and support to educational institutions will allow easy integration of the e-learning into university master's programmes and other educational offers, and encourage worldwide usage of the e-learning course. Up to five additional Learning Units will be developed and launched between 2018 and 2020. The additional e-learning content will be developed in close consultation with the EEAS and the Member States and can fall in one of the following categories: (a) Advanced Learning Unit, elaborating on existing course content and providing more in-depth knowledge; (b) Practical Learning Unit, focusing on practical implementation issues of non-proliferation or export control regimes; (c) Academic Learning Unit, providing theoretical reflections on non-proliferation and disarmament; (d) Supportive Learning Unit, providing critical knowledge to better understand the broad problematique of non-proliferation and disarmament (e.g. legal, financial or ethical aspects); (e) Customised Learning Unit, supporting specific classroom training courses and used in combination with those courses (blended learning). 3.7. Project 7: Internships 3.7.1. Purpose of the project:  to build capacity in the next generation of scholars and practitioners in non-proliferation policy and programming,  to enhance the understanding and the ownership of Union non-proliferation and disarmament policies across the Union,  to disseminate and enhance the knowledge of Union SALW and WMD policies in third countries,  to build networks of emerging experts at the regional levels where the Union has a strong interest in non-proliferation,  to strengthen capacity-building within the Network,  to renew and expand the expertise on WMD and SALW issues within the Union and in partner countries. 3.7.2. Results of the project:  enhanced capacity in the next generation of scholars and practitioners in non-proliferation policy and programming,  increased in-depth knowledge of Union non-proliferation and disarmament policies across the Union,  better understanding of Union strategies, policies and non-proliferation approaches in third countries,  the creation of networks of young practitioners and academics and the facilitation of practical cooperation,  strengthened capacity-building on Union policies in the fields of WMD and SALW within the Network. 3.7.3. Description of the project The project provides for European non-proliferation and disarmament internships for up to 36 graduate students or young diplomats, each for a period up to 3 months. The internships will be set up, supervised and documented by the Consortium, and combine lectures, discussion sessions, structured reading, and project integration. All institutes belonging to the Network are eligible as host institutes. 30 out of 36 internships shall be reserved for European candidates, whereas the remaining six internships are reserved for non-European candidates, ideally from South Asia, East Asia, the Middle East and North Africa. All interns will be invited  to the extent possible  to the conferences and seminars organised by the Consortium taking place during their internship. 3.8. Project 8: Union study visit for the participants in the UN Programme of Fellowships on Disarmament 3.8.1. Purpose of the project:  to enhance the in-depth knowledge and ensure visibility of Union non-proliferation and disarmament policies in third countries,  to renew and expand the expertise on WMD and SALW issues in third countries, in particular by raising awareness of possibilities created by the Union programmes for capacity-building in areas such as arms export control, non-proliferation and disarmament and CBRN risks mitigation,  to support UN efforts to enhance disarmament education and promote multilateralism. 3.8.2. Results of the project:  increased in-depth knowledge and visibility of Union non-proliferation and disarmament policies in third countries,  enhanced expertise on WMD and SALW issues in partner countries,  enhanced UN disarmament education. 3.8.3. Description of the project The project will include an annual 2- to 3-day Brussels study visit for the UN Programme of Fellowships on Disarmament, including a seminar with speakers from the Union institutions and experts from the Consortium network, and a field trip to relevant locations. The visit will be scheduled to fit into the European component of the fellowship programme, typically in advance of the UN General Assembly. 3.9. Project 9: Proliferation awareness training 3.9.1. Purpose of the project:  to build awareness among the natural sciences and other relevant fields of WMD proliferation risks associated with certain materials, software and technology, and the relevant international treaties and mechanisms,  to build capacity among these groups to establish internal compliance mechanisms in their institutions to control sensitive technology flows as well as materials safety and security,  to provide the institutions of the Union, Member States and the Union non-proliferation network with fresh ideas on technological developments and their potential impact on non-proliferation. 3.9.2. Results of the project:  enhanced capacity in the next generation of scholars of the natural sciences and other relevant fields in non-proliferation instruments and policies,  contribution to the goals of Union non-proliferation policy through enhanced awareness of proliferation risks among disciplines with major proliferation risks and technological developments,  combination of distance learning (e-learning) and on-site training (blended learning). 3.9.3. Description of the project This project will develop a pilot course to raise awareness of proliferation risks for graduate and post-graduate students of the natural sciences and other relevant fields. This will include the development of a dedicated curriculum for two distinct audiences (such as biomedical, engineering or nuclear) and delivery of one pilot course for each of these target groups. 3.10. Project 10: Management of an internet platform 3.10.1. Purpose of the project The maintenance and the development of an internet website will facilitate inter-sessional contacts between meetings of the Network and foster research dialogue among the non-proliferation think tanks. The institutions of the Union and Member States could also benefit from a dedicated website where Network participants are free to exchange information, share their ideas and to publish their studies on non-proliferation of WMD and their means of delivery and conventional weapons issues, including SALW. The project will provide an online follow-up to the events and a window for European research. It will contribute to efficient dissemination of research results among the think tank community and to governmental circles. This will lead to better anticipation and knowledge of threats linked to the proliferation of WMD and their means of delivery, and conventional weapons, including the illicit trade and excessive accumulation of SALW and their ammunition. 3.10.2. Results of the project:  managing of a platform where non-proliferation think tanks can continuously share their independent views and analysis on WMD proliferation and conventional weapons issues, including SALW,  expanding, managing and updating the existing network of independent think tanks,  promoting of a better understanding of the EU WMD Non-proliferation and SALW Strategies within civil society and ensuring an interface between the Union and the network of think tanks,  permanent and free downloading of documents from the Network's meetings and from independent think tanks who may wish to share their research results without financial compensation,  increased awareness and knowledge of the institutions of the Union, the Member States, civil society and third countries about threats related to conventional weapons, WMD and their means of delivery, allowing them to improve anticipation. 3.10.3. Description of the project  The use of a social-network type of technology, when feasible and appropriate, could be developed in order to allow active online communication and information exchange between the Network participants in a familiar environment.  The Consortium, in charge of the project, will be responsible for web hosting, web design and technical maintenance of the website.  Union policies relating to WMD proliferation and conventional weapons issues, including SALW will be followed and supported by appropriate documentation on a regular basis.  Publications of the Consortium will be promoted and supported by specific historical records.  Conferences organised by the Consortium will be promoted and relayed on the website (background papers, agenda, presentations, video recording of open meeting when appropriate).  The e-learning course of the Consortium will be made available through the website. An intranet access will be specifically developed for Network members and Union officials (integrated tool for the e-learning course).  Special focus pages will be published on a bimonthly basis on topical subjects relating to WMD proliferation and conventional weapons issues, including SALW. 4. Duration The total estimated duration of the implementation of the projects is 42 months. 5. Beneficiaries 5.1. Direct beneficiaries The suggested projects serve the purposes of the CFSP and contribute to meeting the strategic objectives laid down in the EU WMD Non-proliferation and SALW Strategies. 5.2. Indirect beneficiaries The indirect beneficiaries of the projects are: (a) independent think tanks and academics specialised in non-proliferation, disarmament and conventional weapons issues, including SALW, from the Union and third countries; (b) institutions of the Union, including educational institutions, students and all other recipients of the e-learning course; (c) Member States; (d) third countries. 6. Third-party participants The projects will be financed in their entirety by this Decision. Experts from the Network may be considered third-party participants. They will work in accordance with their standard rules. 7. Steering Committee The Steering Committee for this project will be composed of representatives of the HR and of the implementing entity referred to in paragraph 8 of this Annex. The Steering Committee will review the implementation of this Decision regularly, at least once a year, including by the use of electronic means of communication. 8. Implementing entity Technical implementation of this Decision will be entrusted to the Consortium, which will perform its task under the control of the HR. In carrying out its activities, the Consortium will cooperate with the HR, the Member States, other State Parties, and international organisations, as appropriate.